


Exhibit 10.9.1

 

JANUS CAPITAL GROUP INC.

 

SECOND AMENDED AND RESTATED

MUTUAL FUND SHARE INVESTMENT PLAN

(Amended and restated as of July 22, 2013)

 

Janus Capital Group Inc. has established the Amended and Restated Janus Capital
Group Inc. Mutual Fund Share Investment Plan on January 1, 2012, for the purpose
of aligning the interests of key personnel with shareholders through the use of
phantom investments in Janus retail mutual funds.  The Plan (as defined below)
has been amended and restated, effective July 22, 2013, in order to provide the
Board with additional flexibility in determining the terms and conditions of
Participants’ Awards, consistent with the objectives and provisions of the Plan.

 

Article 1.  Definitions

 

1.1                               Administrator means the Committee or the
person or persons designated by the Committee to administer the Plan.

 

1.2                               Award means an amount payable in cash by the
Company to a Participant as determined by the Administrator.

 

1.3                               Board means the Board of Directors of the
Company.

 

1.4                               Code means the Internal Revenue Code of 1986,
as amended, and any regulations or guidance issued there under.

 

1.5                               A Change in Control shall be deemed to have
occurred (unless otherwise provided in an award agreement) if the event set
forth in any one of the following paragraphs shall have occurred:

 

(a)   a change in the composition of the Board such that the individuals who, as
of the effective date of the this Agreement, constitute the Board (such Board
shall be hereinafter referred to as the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, for purposes
of this definition, that any individual who becomes a member of the Board
subsequent to the effective date hereof, whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; but, provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as modified) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board shall not be so considered as a member of the Incumbent Board; or

 

--------------------------------------------------------------------------------


 

(b)   Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of the assets or stock of another entity (“Business Combination”);
excluding, however, such a Business Combination pursuant to which (1) all or
substantially all of the individuals and entities who are the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination will
beneficially own, directly or indirectly, more than 50% of, respectively, the
outstanding shares of common stock, and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (2) no Person (other than the Company or
any employee benefit plan (or related trust) of the Company or the corporation
resulting from such Business Combination) will beneficially own, directly or
indirectly, 20% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Business Combination or the combined
voting power of the outstanding voting securities of such corporation entitled
to vote generally in the election of directors except to the extent that such
ownership existed prior to the Business Combination; and (3) individuals who
were members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination; or

 

(c)   The approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.

 

Notwithstanding the above, for each Award subject to Section 409A of the Code, a
Change in Control shall be deemed to have occurred under this Plan with respect
to such Award only if a change in the ownership or effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company shall also be deemed to have occurred under Section 409A of the
Code.

 

1.6                               Company means Janus Capital Group Inc., a
Delaware corporation, or any successor company.

 

1.7                               Committee means the Compensation Committee of
the Board, or a separate committee appointed by the Board to administer the
Plan.

 

1.8                               Disability shall mean (unless otherwise
provided in an award agreement) that a Participant (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which an be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii)

 

2

--------------------------------------------------------------------------------


 

is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Company or a Subsidiary of the Company.

 

1.9                               Eligible Employee means an employee or
director of the Company or any Subsidiary that is eligible to participate in the
Plan as designated by the Committee or the Administrator.

 

1.10                        Good Reason shall have the meaning assigned to such
term in the Participant’s individual employment or severance agreement or, if
the Participant is not a party to an agreement in which Good Reason is defined,
Good Reason shall mean (unless otherwise provided in an award agreement) the
occurrence of any of the events or conditions described below which are not
cured by the Company (if susceptible to cure by the Company) within thirty (30)
days after the Company has received written notice from the Participant (which
notice must be provided by the Participant within ninety (90) days of the
initial existence of the event or condition constituting Good Reason): (i) a
material adverse alteration in the nature or status of the Participant’s
responsibilities from those in effect immediately prior to the Change in Control
other than any such alteration primarily attributable to the fact that the
Company may no longer be a public company or to other changes in the identity,
nature or structure of the Company; and provided, that a change in the
Participant’s title or reporting relationships shall not of itself constitute
Good Reason (unless such change results in a material adverse alteration as
described above), (ii) any material reduction in the Participant’s base salary
except for any across-the-board reduction similarly affecting similarly-situated
employees of the Company, or (iii) the relocation of the Participant’s principal
place of employment to a location more than 40 miles from the Participant’s
principal place of employment immediately prior to the Change in Control,
provided that such relocation results in a material negative change to the
Participant’s employment.

 

1.11                        Grant Date means the effective date on which the
Committee grants the Award.

 

1.12                        Mutual Fund Share Investment Account means the
book-keeping entry account maintained by the Company for each Participant that
reflects such Participant’s Award (including gains, losses and expenses) and
adjustments thereto.

 

1.13                        Participant means an Employee who has been selected
by the Committee, in its sole discretion, to participate in the Plan.

 

1.14                        Person shall have the meaning given in
Section 3(a)(9) of the Securities Exchange Act of 1934, as modified and used in
Sections 13(d) and 14(d) thereof, except that such term shall not include
(i) the Company (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly

 

3

--------------------------------------------------------------------------------


 

or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

 

1.15                        Plan means the Amended and Restated Janus Capital
Group Inc. Mutual Fund Share Investment Plan, as may be amended from time to
time.

 

1.16                        Retirement means (unless otherwise provided in an
award agreement) a Participant’s Termination of Affiliation following: 
(1) having both attained age fifty-five (55) and completed at least ten
(10) years of service with the Company or a Subsidiary; or (2) having attained
age sixty (60).

 

1.17                        Subsidiary means a United States or foreign
corporation or limited liability company, partnership or other similar entity
with respect to which the Company owns, directly or indirectly, 50% or more of
the Voting Power of such corporation, limited liability company, partnership or
other similar entity

 

1.18                        Termination of Affiliation means the occurrence of
the first day on which an individual is for any reason no longer an employee,
director or consultant of the Company or any Subsidiary, or with respect to an
individual who is an employee or director of, or consultant to, a corporation
which is a Subsidiary, the first day on which such corporation ceases to be a
Subsidiary; provided, however, that for each Award subject to Section 409A of
the Code a Termination of Affiliation shall be deemed to have occurred under
this Plan with respect to such Award on the first day on which an individual has
experienced a “separation from service” within the meaning of Section 409A of
the Code.

 

1.19                        Valuation Date means the last business day of each
month, or such other date specified by the Administrator.

 

1.20                        Vested means a Participant has a nonforfeitable
interest in a portion of his or her Mutual Fund Share Investment Account with
respect to an Award.

 

1.21                        Voting Power means the combined voting power of the
then-outstanding securities of a corporation entitled to vote generally in the
election of directors.

 

Article 2. Eligibility

 

2.1                               Eligibility.  The Committee may grant Awards
to any Eligible Employee, whether or not he or she has previously received an
Award.

 

2.2                               Award Agreement.  To the extent not set forth
in the Plan, the terms and conditions of each Award (which need not be the same
for each Award or for each Participant) shall be set forth in an Award
Agreement.

 

4

--------------------------------------------------------------------------------


 

Article 3. Vesting

 

3.1                               Award Amount.  Except as set forth in
Section 3.2 below, a Participant will become Vested with respect to amounts
credited to his or her Mutual Fund Share Investment Account in respect of an
Award in accordance with the vesting schedule designated by the Committee and as
set forth in the Award Agreement, provided that the Participant is employed by
the Company or any Subsidiary on such date.

 

3.2                               Vesting Upon Certain Events.

 

(a)   The treatment of amounts credited to Participant’s Mutual Fund Share
Investment Account upon meeting the applicable Retirement requirement(s) shall
be set forth in the Award Agreement.

 

(b)   Except as otherwise provided in an Award Agreement or determined by the
Committee at the time an Award is granted, following a Change in Control, each
outstanding Award shall remain outstanding and shall continue to vest in
accordance with its terms; provided, however, that, in the event of a
termination of a Participant’s employment or service by the Company without
Cause or for Good Reason during the 24-month period following such Change in
Control, on the date of such termination (i) such Award shall become fully and
immediately Vested in all amounts credited to his or her Mutual Fund Share
Investment Account, (ii) the restrictions, payment conditions, and forfeiture
conditions applicable to any such Award granted shall lapse, and (iii) any
performance conditions imposed with respect to Awards shall be deemed to be
fully achieved at target levels.  Where such acceleration would result in
adverse tax consequences under Section 409A of the Code with respect to an
Award, the Committee may, in its sole discretion, provide that such Award shall
become Vested and non-forfeitable upon the occurrence of the Change in Control;
provided, however, that the Award shall not become payable, except in accordance
with the terms of such Award or until such earlier time as the payment complies
with Section 409A of the Code.

 

3.3                               Forfeiture.  Except as otherwise set forth by
the Committee or in the applicable Award Agreement, upon a Participant’s
Termination of Affiliation for any reason, the portion of the Participant’s
Mutual Fund Share Investment Account which is not Vested as of the date of such
termination shall be forfeited and shall revert in its entirety to the Company.

 

Article 4.  Phantom Investment of the Mutual Fund Share Investment Account.

 

4.1                               Crediting of Awards to Mutual Fund Share
Investment Accounts.  A Participant’s Award shall be credited to his or her
Mutual Fund Share Investment Account as soon as administratively practicable
following the Grant Date.

 

5

--------------------------------------------------------------------------------


 

4.2                               Deemed Investment Fund Allocation. Except as
otherwise provided in an Award Agreement or as determined by the Committee at
the time an Award is granted, each Participant’s Award shall be deemed invested
in one of the phantom investment options set forth in Section 4.3 below.

 

4.3                               Phantom Investment Options.  The phantom
investment options that are available under this Plan for a Participant’s Mutual
Fund Share Investment Account shall be designated by the Committee and shall
initially include all of those Janus mutual funds that are offered to
participants under the Company’s 401(k), Profit Sharing and Employee Stock
Ownership Plan, subject to applicable prospectus requirements.  An amount
transferred into one of these phantom investments is converted to phantom units
of such phantom investments by dividing such amount by the value of a unit in
the applicable fund on the date as of which the amount is treated as invested in
this phantom investment by the Administrator.  Thereafter, a Participant’s
interest in each such phantom investment is valued as of a Valuation Date by
multiplying the number of phantom units credited to his or her Account on such
date by the value of a unit in the applicable fund on such date.  In the event
the Participant does not make an election, the Participant shall be deemed to
have directed that the undesignated portion of the Mutual Fund Share Investment
Account be invested in a money market phantom investment option offered under
the Plan (or if no money market investment option is offered, the investment
option that most nearly resembles a money market investment option).

 

4.4                               Administrator Discretion.  The Administrator
shall have the sole discretion to determine the phantom investment options
available under the Plan and may change, limit or eliminate an investment fund
provided hereunder from time to time.  If any phantom investment option ceases
to be available under the Plan, the Administrator shall have the authority to
credit to any or all other then-available phantom investment options all amounts
previously allocated to the terminated phantom investment option (along with
deemed earnings, gains and losses relating thereto).

 

4.5                               Phantom Investment Options Directions.  In
connection with a Participant’s first deferral election form submitted under the
Plan, the Participant shall specify in one (1) percent increments how the
amounts in his or her Mutual Fund Share Investment Account with respect to an
Award are to be invested in one or more of the phantom investment options
offered under this section; provided however all elections under this
Section 4.5 must meet the applicable prospectus requirements.  Thereafter, the
Participant (i) may specify a different investment direction that shall apply to
his or her future Awards, and (ii) may reallocate the investment of his or her
Mutual Fund Share Investment Account attributable to an outstanding Award by
specifying, in one (1) percent increments, how such amounts are to be invested
among the phantom investment options then offered under the Plan.  The
Administrator may provide that such initial allocations or reallocations are to
be made in a different increment specified by the Administrator.  A new
investment direction for future Awards and a reallocation of a Participant’s
Mutual Fund Share Investment Account attributable to outstanding Awards shall be
made using

 

6

--------------------------------------------------------------------------------


 

the investment procedures that are provided by the Administrator’s delegate for
this purpose.  This procedure may include the use of written or electronic
forms, as well as the use of a voice-response system, as determined by the
Administrator’s delegate.

 

4.6                               Phantom Investment Options Reallocations.  Any
investment reallocation of a Participant’s Mutual Fund Share Investment Account
attributable to outstanding Awards shall be effective within five (5) business
days after the date the investment reallocation is received by the
Administrator’s delegate.  If more than one reallocation is received on a timely
basis, the reallocation that the Administrator’s delegate determines to be the
most recent shall be followed.

 

4.7                               Direction and Reallocation Default Rules.  If
the Administrator’s delegate possesses at any time investment directions as to
the phantom investment of less than all of a Participant’s Mutual Fund Share
Investment Account, the Participant shall be deemed to have directed that the
undesignated portion of the Mutual Fund Share Investment Account be invested in
a money market phantom investment option offered under the Plan (or if no money
market investment option is offered, the investment option that most nearly
resembles a money market investment option).

 

4.8                               Earnings or Losses.  As of each Valuation
Date, a Participant’s Mutual Fund Share Investment Account shall be credited
with earnings and gains (and shall be debited for expenses and losses)
determined as if the amounts credited to his or her Mutual Fund Share Investment
Account had actually been invested as directed by the Participant in accordance
with this article.  The Plan provides only for “phantom investments,” and
therefore such earnings, gains, expenses and losses are hypothetical and not
actual.  However, they shall be applied to measure the value of a Participant’s
Mutual Fund Share Investment Account and the amount of the Company’s liability
to make payments to or on behalf of the Participant.

 

Article 5. Distributions

 

5.1                               General.  Except as otherwise determined by
the Committee in its sole discretion in a manner compliant with Section 409A of
the Code, a Participant shall receive a lump sum cash distribution in respect of
the Vested portion of his or her Mutual Fund Share Investment Account as soon as
practicable following the date such portion becomes Vested, but subject to the
provisions of Section 5.3, in no case later than 2½ months following the end of
the taxable year in which such portion becomes Vested.

 

5.2                               Termination of Affiliation.  If the Committee
determines in the Award Agreement or otherwise that any portion of a
Participant’s Mutual Fund Share Investment Account shall become Vested upon a
Participant’s Termination of Affiliation, the portion of the Participant’s
Mutual Fund Share Investment Account which is Vested on Termination of
Affiliation shall be distributed as soon as practicable following the date of
such Termination of Affiliation, but subject to the provisions of Section 5.3, 
in no case later

 

7

--------------------------------------------------------------------------------


 

than 2½ months following the end of the taxable year in which such Termination
of Affiliation occurs.

 

5.3                               Six-Month Delay.  To the extent subject to
Section 409A of the Code, if any distributions due to a Participant hereunder
would cause the application of an accelerated or additional tax under
Section 409A of the Code such distributions shall be restructured in a manner
which does not cause such an accelerated or additional tax.  Without limiting
the foregoing and notwithstanding anything contained herein to the contrary, to
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to the Award Agreement during
the six-month period immediately following a Participant’s separation from
service shall instead be paid on the first business day after the date that is
six months following the Participant’s separation from service (or death, if
earlier).

 

Article 6. Beneficiary Designation

 

6.1                               Beneficiary Designation. Each Participant
shall have the right, at any time, to designate any person or persons as
beneficiary or beneficiaries (both principal as well as contingent) to whom a
lump sum cash payment of the balance of the Participant’s Mutual Fund Share
Investment Account shall be made in the event of the Participant’s death. In the
event of multiple beneficiaries, such payment shall be apportioned among the
beneficiaries in accordance with the designation forms. A beneficiary
designation may be changed by a Participant by filing such change on a form
prescribed by the Administrator. The receipt of a new beneficiary designation
form will cancel all previously filed beneficiary designations.

 

6.2                               Failure to Designate. If a Participant fails
to designate a beneficiary as provided above, or if all designated beneficiaries
predecease the Participant, then all payments hereunder in respect of the
Participant shall be made to the Participant’s estate.

 

Article 7.  Plan Administration.

 

7.1                               Administrator.  The Administrator is
responsible for the administration of the Plan.  The Administrator has the
authority to name one or more delegates to carry out certain responsibilities
hereunder.  Any such delegation shall state the scope of responsibilities being
delegated.

 

7.2                               Action.  Action by the Administrator may be
taken in accordance with procedures that the Administrator adopts from time to
time and that the Company’s Legal Department determines are legally permissible.

 

8

--------------------------------------------------------------------------------


 

7.3                               Powers of the Administrator.  The
Administrator shall administer and manage the Plan and shall have (and shall be
permitted to delegate) all powers necessary to accomplish that purpose,
including (but not limited to) the following:

 

(a)   To exercise its discretionary authority to construe, interpret, and
administer this Plan;

 

(b)   To exercise its discretionary authority to make all decisions regarding
eligibility, participation and deferrals, to make allocations and determinations
required by this Plan, and to maintain records regarding Participants’ Mutual
Fund Share Investment Accounts;

 

(c)   To compute and certify to the Company the amount and kinds of payments to
Participants or their Beneficiaries, and to determine the time and manner in
which such payments are to be paid;

 

(d)   To authorize all disbursements by the Company pursuant to this Plan;

 

(e)   To maintain (or cause to be maintained) all the necessary records for
administration of this Plan;

 

(f)    To make and publish such rules for the regulation of this Plan as are not
inconsistent with the terms hereof;

 

(g)   To authorize its delegates to delegate to other individuals or entities
from time to time the performance of any of its delegates’ duties or
responsibilities hereunder;

 

(h)   To establish or to change the phantom investment options or arrangements
under Article IV;

 

(i)    To hire agents, accountants, actuaries, consultants and legal counsel to
assist in operating and administering the Plan; and

 

(j)    Notwithstanding any other provision of this Plan, the Administrator may
take any action it deems appropriate in furtherance of any policy of the Company
respecting insider trading as may be in effect from time to time.  Such actions
may include, but are not limited to, altering the effective date of allocations
or distributions of the Mutual Fund Share Investment Account.

 

The Administrator has the exclusive and discretionary authority to construe and
to interpret the Plan, to decide all questions of eligibility for benefits, to
determine the amount and manner of payment of such benefits and to make any
determinations that are contemplated by (or permissible under) the terms of this
Plan, and its decisions on such matters will be final and conclusive on all
parties.  Any such decision or determination

 

9

--------------------------------------------------------------------------------


 

shall be made in the absolute and unrestricted discretion of the Administrator,
even if (1) such discretion is not expressly granted by the Plan provisions in
question, or (2) a determination is not expressly called for by the Plan
provisions in question, and even though other Plan provisions expressly grant
discretion or call for a determination.  As a result, benefits under this Plan
will be paid only if the Administrator decides in its discretion that the
applicant is entitled to them.  In the event of a review by a court, arbitrator
or any other tribunal, any exercise of the Administrator’s discretionary
authority shall not be disturbed unless it is clearly shown to be arbitrary and
capricious.

 

7.4                               Compensation, Indemnity and Liability.  The
Administrator will serve without bond and without compensation for services
hereunder.  All expenses of the Plan and the Administrator will be paid by the
Company.  To the extent deemed appropriate by the Administrator, any such
expense may be charged against specific Participant Mutual Fund Share Investment
Accounts, thereby reducing the obligation of the Company.  No member of the Plan
Committee, and no individual acting as the delegate of the Plan Committee, shall
be liable for any act or omission of any other member or individual, nor for any
act or omission on his or her own part, excepting his or her own willful
misconduct.  The Company will indemnify and hold harmless each member of the
Plan Committee and any employee of the Company (or an affiliate, if recognized
as an affiliate for this purpose by the Administrator) acting as the delegate of
the Plan Committee against any and all expenses and liabilities, including
reasonable legal fees and expenses, arising out of his or her membership on the
Plan Committee (or his or her serving as the delegate of the Committee),
excepting only expenses and liabilities arising out of his or her own willful
misconduct.

 

7.5                               Taxes.  If the whole or any part of any
Participant’s Mutual Fund Share Investment Account becomes liable for the
payment of any estate, inheritance, income, employment, or other tax which the
Company or any Subsidiary may be required to pay or withhold, the Company or any
Subsidiary will have the full power and authority to withhold and pay such tax
out of any moneys or other property in its hand for the account of the
Participant.  To the extent practicable, the Company will provide the
Participant notice of such withholding.  Prior to making any payment, the
Company may require such releases or other documents from any lawful taxing
authority as it shall deem necessary.

 

Article 8.  Claims Procedures

 

8.1                               Claims for Benefits.  If a Participant,
beneficiary or other person (hereafter, “Claimant”) does not receive timely
payment of any benefits which he or she believes are due and payable under the
Plan, he or she may make a claim for benefits to the Administrator.  The claim
for benefits must be in writing and addressed to the Administrator.  If the
claim for benefits is denied, the Administrator will notify the Claimant within
90 days after the Administrator initially received the benefit claim.  However,
if special circumstances require an extension of time for processing the claim,
the Administrator will furnish notice of the extension to the Claimant prior to
the termination of the initial

 

10

--------------------------------------------------------------------------------


 

90-day period and such extension may not exceed one additional, consecutive
90-day period.  Any notice of a denial of benefits should advise the Claimant of
the basis for the denial, any additional material or information necessary for
the Claimant to perfect his or her claim, and the steps which the Claimant must
take to appeal his or her claim for benefits.

 

8.2                               Appeals of Denied Claims.  Each Claimant whose
claim for benefits has been denied may file a written appeal for a review of his
or her claim by the Administrator.  The request for review must be filed by the
Claimant within 60 days after he or she received the notice denying his or her
claim.  The decision of the Administrator will be communicated to the Claimant
within 60 days after receipt of a request for appeal.  The notice shall set
forth the basis for the Administrator’s decision.  If there are special
circumstances which require an extension of time for completing the review, the
Administrator’s decision may be rendered not later than 120 days after receipt
of a request for appeal.

 

Article 9.  Amendment and Termination

 

9.1                               Amendments.  The Committee has the right in
its sole discretion to amend this Plan in whole or in part at any time and in
any manner, including the manner of making deferral elections, the terms on
which distributions are made, and the form and timing of distributions. 
However, except for clarifying amendments necessary to avoid an inappropriate
windfall, no Plan amendment shall reduce the amount credited to the Mutual Fund
Share Investment Account of any Participant as of the date such amendment is
adopted.  Any amendment shall be in writing and adopted by the Committee.  All
Participants and beneficiaries shall be bound by such amendment.

 

9.2                               Termination of Plan. The Company expects to
continue this Plan, but does not obligate itself to do so.  The Company, acting
by the Committee or through its Board, reserves the right to discontinue and
terminate the Plan at any time, in whole or in part, for any reason (including a
change, or an impending change, in the tax laws of the United States or any
State).  Termination of the Plan will be binding on all Participants (and a
partial termination shall be binding upon all affected Participants) and their
beneficiaries, but in no event may such termination reduce the amounts credited
at that time to any Participant’s Mutual Fund Share Investment Account.  If this
Plan is terminated (in whole or in part), the termination resolution shall
provide for how amounts theretofore credited to affected Participants’ Mutual
Fund Share Investment Accounts will be distributed.  In accordance with these
restrictions, the Company intends to have the maximum discretionary authority to
terminate the Plan and make distributions in connection with a Change in
Control, and the maximum flexibility with respect to how and to what extent to
carry this out following a Change in Control.

 

9.3                               409A Compliance.  Notwithstanding anything to
the contrary contained in the Plan or in any Award Agreement, to the extent that
the Committee determines that the Plan or any Award is subject to Section 409A
of the Code and fails to comply with the requirements

 

11

--------------------------------------------------------------------------------


 

of Section 409A of the Code, the Committee reserves the right to amend or
terminate the Plan and/or amend, restructure, terminate or replace the Award in
order to cause the Award to either not be subject to Section 409A of the Code or
to comply with the applicable provisions of such section.

 

Article 10.  Miscellaneous

 

10.1                        Limitation on Participant’s Rights.  No employee
shall have any claim to receive any Award under the Plan, and there is no
obligation for uniformity of treatment of employees under the Plan. 
Participation in this Plan does not give any Participant the right to be
employed by the Company or any Subsidiary (or any right or interest in this Plan
or any assets of the Company other than as herein provided).  The Company or any
Subsidiary reserves the right to terminate the employment of any Participant
without any liability for any claim against the Company or any Subsidiary under
this Plan, except for a claim for payment of deferrals as provided herein.

 

10.2                        Unfunded Obligation of Company.  The benefits
provided by this Plan are unfunded.  All amounts payable under this Plan to
Participants are paid from the general assets of the Company.  Nothing contained
in this Plan requires the Company to set aside or hold in trust any amounts or
assets for the purpose of paying benefits to Participants.  Neither a
Participant, beneficiary, nor any other person shall have any property interest,
legal or equitable, in any specific Company asset.  This Plan creates only a
contractual obligation on the part of the Company, and the Participant has the
status of a general unsecured creditor of this Company with respect to amounts
of compensation deferred hereunder.  Such a Participant shall not have any
preference or priority over, the rights of any other unsecured general creditor
of the Company.  No other entity guarantees or shares such obligation, and no
other entity shall have any liability to the Participant or his or her
beneficiary.

 

10.3                        Offset.  Amounts due to or in respect of
Participants under the Plan shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Company may have against a Participant or others.

 

10.4                        Other Plans.  This Plan shall not affect the right
of any Employee or Participant to participate in and receive benefits under and
in accordance with the provisions of any other benefit plans which are now or
hereafter maintained by the Company, unless the terms of such other benefit plan
or plans specifically provide otherwise or it would cause such other plan to
violate a requirement for tax favored treatment.

 

10.5                        Receipt or Release.  Any payment to a Participant in
accordance with the provisions of this Plan shall, to the extent thereof, be in
full satisfaction of all claims against the Administrator and the Company, and
the Administrator may require such Participant, as a condition precedent to such
payment, to execute a receipt and release to such effect.

 

12

--------------------------------------------------------------------------------


 

10.6                        Governing Law.  This Plan shall be construed,
administered, and governed in all respects in accordance with applicable federal
law and, to the extent not preempted by federal law, in accordance with the laws
of the State of Delaware (other than its laws relating to choice of law).  If
any provisions of this instrument shall be held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
shall continue to be fully effective.

 

10.7                        Gender, Tense and Examples.  In this Plan, whenever
the context so indicates, the singular or plural number and the masculine,
feminine, or neuter gender shall be deemed to include the other.  Whenever an
example is provided or the text uses the term “including” followed by a specific
item or items, or there is a passage having a similar effect, such passage of
the Plan shall be construed as if the phrase “without limitation” followed such
example or term (or otherwise applied to such passage in a manner that avoids
limitation on its breadth of application).

 

10.8                        Successors and Assigns; Nonalienation of Benefits. 
This Plan inures to the benefit of and is binding upon the parties hereto and
their successors, heirs and assigns; provided, however, that the amounts
credited to the Mutual Fund Share Investment Account of a Participant are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, charge, garnishment, execution or levy of any kind, either
voluntary or involuntary, and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, charge or otherwise dispose of any right to
any benefits payable hereunder, including, any assignment or alienation in
connection with a separation, divorce, child support or similar arrangement,
will be null and void and not binding on the Plan or the Company. 
Notwithstanding the foregoing, the Administrator reserves the right to make
payments in accordance with a divorce decree, judgment or other court order as
and when cash payments are made in accordance with the terms of this Plan from
the Mutual Fund Share Investment Account of a Participant.  Any such payment
shall be charged against and reduce the Participant’s account.

 

10.9                        Facility of Payment.  Whenever, in the
Administrator’s opinion, a Participant or beneficiary entitled to receive any
payment hereunder is under a legal disability or is incapacitated in any way so
as to be unable to manage his or her financial affairs, the Administrator may
direct the Company to make payments to such person or to the legal
representative of such person for his or her benefit, or to apply the payment
for the benefit of such person in such manner as the Administrator considers
advisable.  Any payment in accordance with the provisions of this section shall
be a complete discharge of any liability for the making of such payment to the
Participant or beneficiary under the Plan.

 

10.10                 Effective Date.  The Plan shall take effect on the date of
its adoption by the Committee.

 

13

--------------------------------------------------------------------------------
